Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1 - 20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	The present invention is directed to a method for sending a HARQ-ACK feedback codebook. Each independent claim identifies the uniquely distinct features: 

	Regarding claim 1, a method for sending a hybrid automatic repeat request- acknowledgment (HARQ-ACK) feedback codebook, comprising: 
detecting, by a terminal, downlink control information (DCI) in a plurality of time units corresponding to at least one carrier, wherein a type of the DCI is a first DCI type or a second DCI type, wherein the first DCI type is used to indicate to feed back code block group (CBG)-level HARQ-ACK information for data scheduled by using the first DCI type, and wherein the second DCI type is used to indicate to feed back transport block (TB)-level HARQ-ACK information for data scheduled by using the second DCI type; 
determining, by the terminal, a size of a HARQ-ACK feedback codebook,  wherein N is a maximum quantity of CBGs configured by a network device for particular data, wherein M is a quantity of CBGs actually comprised in the particular data, and wherein:
if the determined size of the HARQ-ACK feedback codebook is less than a preset threshold, a first bit in N bits in the HARQ-ACK feedback codebook that correspond to the particular data is TB-level HARQ-ACK information of the particular data; or
if the determined size of the HARQ-ACK feedback codebook is greater than or equal to a preset threshold, first M bits in N bits that are in the HARQ-ACK feedback codebook and that correspond to the particular data are CBG-level HARQ-ACK information of the particular data; and
sending, by the terminal, the HARQ-ACK feedback codebook to the network device, wherein the HARQ-ACK feedback codebook comprises HARQ-ACK information of at least one piece of data scheduled by using the DCI, wherein the HARQ-ACK feedback codebook is determined according to the type of the DCI and a type of the HARQ-ACK feedback codebook, and wherein the type of the HARQ-ACK feedback codebook is a semi-persistent type or a dynamic type.

Regarding claim 7, a terminal, comprising:
at least one processor;
a transmitter; and
one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to:
detect downlink control information (DCI) in a plurality of time units corresponding to at least one carrier, wherein a type of the DCI 1s a first DCI type or a second DCI type, wherein the first DCI type is used to indicate to feed back code block group (CBG)-level hybrid automatic repeat request-acknowledgment (HARQ-ACK) information for data scheduled by using the first DCI type, and wherein the second DCI type is used to indicate to feed back transport block (TB)-level HARQ-ACK information for data scheduled by using the second DCI type; 
determine, a size of a HARQ-ACK feedback codebook,  wherein N is a maximum quantity of CBGs configured by a network device for particular data, wherein M is a quantity of CBGs actually comprised in the particular data, and wherein:
if the determined size of the HARQ-ACK feedback codebook is less than a preset threshold, a first bit in N bits in the HARQ-ACK feedback codebook that correspond to the particular data is TB-level HARQ-ACK information of the particular data; or
if the determined size of the HARQ-ACK feedback codebook is greater than or equal to a preset threshold, first M bits in N bits that are in the HARQ-ACK feedback codebook and that correspond to the particular data are CBG-level HARQ-ACK information of the particular data; and
send, by the transmitter, the HARQ- ACK feedback codebook to the network device, wherein the HARQ-ACK feedback codebook comprises HARQ-ACK information of at least one piece of data scheduled by using the DCI, wherein the HARQ-ACK feedback codebook is determined according to the type of the DCI and a type of the HARQ-ACK feedback codebook, and wherein the type of the HARQ-ACK feedback codebook is a semi-persistent type or a dynamic type.

Regarding claim 13, a network device, comprising:
a transmitter;
a receiver;
at least one processor; and
one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to:
send, by the transmitter, downlink control information (DCI) in a plurality of time units corresponding to at least one carrier to a terminal, wherein a type of the DCI is a first DCI type or a second DCI type, wherein the first DCI type is used to indicate to feed back code block group (CBG)-level hybrid automatic repeat request-acknowledgment (HARQ-ACK) information for data scheduled by using the first DCI type, and wherein the second DCI type is used to indicate to feed back transport block (TB)-level HARQ- ACK information for data scheduled by using the second DCI type, wherein:
a size of a HARQ-ACK feedback codebook is determined, wherein N is a maximum quantity of CBGs configured by a network device for particular data, wherein M is a quantity of CBGs actually comprised in the particular data, and 
if the determined size of the HARQ-ACK feedback codebook is less than a preset threshold, a first bit in N bits in the HARQ-ACK feedback codebook that correspond to the particular data is TB-level HARQ-ACK information of the particular data; or
if the determined size of the HARQ-ACK feedback codebook is greater than or equal to a preset threshold, first M bits in N bits that are in the HARQ-ACK feedback codebook and that correspond to the particular data are CBG-level HARQ-ACK information of the particular data; and
receive, by a receiver, a HARQ-ACK feedback codebook sent by the terminal, wherein the HARQ-ACK feedback codebook comprises HARQ- ACK information of at least one piece of data scheduled by using the DCI, wherein the HARQ- ACK feedback codebook is determined according to the type of the DCI and a type of the HARQ- ACK feedback codebook, and wherein the type of the HARQ-ACK feedback codebook is a semi- persistent type or a dynamic type.

The closest prior art, WANG discloses conventional method in transmitting/receiving signal in mobile communication system, either singularly or in combination, fail to anticipate or render the above features obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUVENA W LOO/
           Examiner, Art Unit 2473  
                                                                                                                                                                                           

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473